Citation Nr: 0612796	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-12 113A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and January 2004 decisions, 
for the post-traumatic stress disorder (PTSD)and tinnitus 
claims respectively, by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for both PTSD and 
tinnitus.  Further development is needed on each claim.

The veteran contends that his currently diagnosed PTSD 
results from exposure to frequent mortar and rocket attacks 
while in Tay Ninh, Vietnam.  Although the RO previously 
sought to verify the veteran's alleged stressors, the RO 
provided the wrong location name ([redacted] instead of [redacted] 
[redacted]).  In addition, although the veteran, and a layperson, 
later provided specific dates of stressor events, no attempt 
was made to verify these alleged stressors.  Consequently, a 
second request for verification must be made to the U.S. Army 
and Joint Services Records Research Center (JSRRC).  

Additionally, evidence of record suggests the existence of 
records which are absent from the claims file.  A September 
2003 letter from a treating private physician reports 
treatment for PTSD symptoms, but no corresponding clinical 
records are within the claims file.  These records must be 
obtained.  38 U.S.C.A. § 5102A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The veteran's tinnitus claim must also be remanded.  The 
veteran has provided evidence of a current diagnosis of 
tinnitus.  He has also given a history of in-service acoustic 
trauma from the daily mortar and rocket attacks.  This 
acoustic trauma may be verified as part of the PTSD remand.  
The verification results will be probative of the tinnitus 
claim; consequently, this claim must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of 
relevant VA and private treatment records 
which have not been previously submitted, 
to include those from Ms. Jackson, 
Licensed Mental Health Counselor.

2.  Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular by the 
attachments to his August 2003 letter.  
In particular, a November 26, 1969, 
attack at Tay Ninh, while the veteran was 
assigned to the587th Signal Company.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

3.  After completion of the above 
development, and only if a stressor has 
been verified, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  The claims file 
and the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  The examiner should comment 
as to whether he believes that PTSD is 
the appropriate diagnosis, then the 
examiner must specifically identify 
which, if any, of the verified in-service 
stressors detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.

4.  Additionally, after completion of the 
verification request, and only if a 
stressor has been verified, the RO should 
schedule a VA audiometric examination and 
obtain an opinion on whether any 
currently diagnosed tinnitus is 
etiologically related to noise exposure 
during service.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

5.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





